Citation Nr: 0411760	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1948 and from April 1952 to May 1961.  He also 
served on active duty from July 1961 to July 1969.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The veteran has 
perfected a timely substantive appeal to the RO's November 
2001 rating decision. 

A travel board hearing was held in July 2003, before the 
Acting Veterans Law Judge signing this document.  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The claim of service connection for a back disability will be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  In March 1977, the RO denied a claim of entitlement to 
service connection for a back condition; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Certain evidence added to the record since the March 1977 
RO decision is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.





CONCLUSIONS OF LAW

1.  The March 1977 rating decision, which denied entitlement 
to service connection for a back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to warrant 
the opening of the claim of entitlement to service connection 
for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act is applicable to petitions to reopen.  

At the outset, the Board is aware of the recent U.S. Court of 
Appeals for Veterans Claims (Court) decision in the case 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this case 
it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  In this case, the claim 
was filed subsequent to the enactment of the VCAA, however 
adequate preadjudication notice was not provided.  

As will be discussed below, the VCAA provisions have been 
considered and either have been or will be complied with.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Further, in view of the grant as to the reopening of the 
claim, no further notice or development is needed at this 
time.  This represents a complete grant as to the issue of 
reopening.  Additional development is needed for 
consideration of the claim on a de novo basis, and that will 
be addressed in the remand section of this document.  The 
Board can then proceed to the consideration of this claim 
without prejudice to the appellant.  

I.  Factual Background

By an unappealed decision in March 1977, the RO denied 
service connection for a back disorder on the basis that that 
the evidence did not show a chronic back disorder was 
incurred in or aggravated by service.  The March 1977 RO 
decision is the last final decision of record on the claim of 
service connection for a back disorder.  

Evidence of record in March 1977 included service medical 
records from periods of service from July 1961 to July 1969.  
In April 1965, it is noted that the veteran had had low back 
pain since World War II.  He was seen again in November 1965 
with complaints of backache.  The diagnosis was strain, low 
back.  In May 1966, he was diagnosed with acute lumbosacral 
strain with spasm.  In January and February 1967, he was 
hospitalized for acute lumbago.  In April 1969, he was 
profiled for two days due to back pain.  He was seen again in 
May 1969 with complaints of back pain.  X-rays of the lumbar 
spine taken during service were negative.  

Private medical records dated in October 1976 show that the 
veteran was seen with complaints of low back pain radiating 
into his right leg.  He dated the onset of this to September 
29, 1971, when injured at work in Guam.  He fell onto a rock.  
He was placed on bed rest for five months.  The diagnosis was 
mild spastic lumbosacral disorder with some right leg pain.  

An October 1976 myelogram suggested pressure defects 
affecting the contrast column on the left at the L3-4 and L4-
5 disc and posterior vertebral levels.  

Private medical records dated in October 1976 for nerve 
conduction studies of both legs.  He had complained of pain 
in the right leg from the hip down to the heel with numbness 
in the lateral aspect of the foot.  He dated the onset of the 
symptoms to October 1975 when he fell on a rock.  The 
impression was bilateral L-5 radiculopathy.  

Radiographs taken in October 1976 revealed a normal coccyx 
and degenerative disc pathology at C4-5 and C5-6 with 
proliferative spondylosis and foraminal encroachment.  

Private medical records dated in November 1976 show that the 
veteran was seen with complaints of lack of pain.  It was 
noted that he had been at least three times since October 
1975.  The diagnosis was ruptured disc syndrome, lumbosacral 
strain.  

Private medical records dated in December 1976 show that the 
veteran was seen with complaints of low back pain radiating 
into his right leg.  He dated the onset of this to September 
29, 1971, when injured at work in Guam.  He was hospitalized 
at a military hospital in Guam.  

The veteran was accorded a VA examination in January 1976.  
He reported that he fell while at work and landed on his back 
and on top of a rock on September 28, 1971.  The diagnoses 
were degenerative disc pathology of cervical spine and 
bilateral lumbosacral spine radiculopathy.  

Evidence received subsequent to the March 1977 decision is as 
follows:

Medical records from Charleston Navel Hospital dated from 
January to July 2001 show that the veteran was seen and 
treated for various complaints including, hypertension, 
insomnia, right knee pain, cataracts, allergic rhinitis, and 
back pain.  The veteran has also testified before the Board.

II.  Legal Analysis

As noted above, the veteran's claim of service connection for 
a back disorder was last denied in March 1977.  The veteran 
was properly notified of that decision and of his appellate 
rights.  He did not appeal it.  Accordingly, it is final.  38 
U.S.C.A. § 7105.  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration. Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a).

In the March 1977 rating decision, the veteran's claim was 
denied on the basis that the evidence of record did not show 
that the veteran's back disability was incurred in or 
aggravated during service.  However, evidence received since 
the March 1977 rating decision includes the veteran's 
testimony where he stated that he injured his back disability 
in service in 1946 or 1947 in Okinawa, Japan, while changing 
a tire on a truck and again in 1952 in France while lifting a 
container of oil.  He also stated that he was hospitalized 
for several weeks following each incident.  The veteran's 
testimony is presumed to be credible.  Justus, supra.  

While the veteran is not competent to provide a medical 
opinion regarding the etiology of his own back disorder, the 
veteran's testimony clearly goes to the basis for the March 
1977 denial.  As such, the evidence received since the March 
1977 rating decision is new and material, and the veteran's 
claim of entitlement to service connection for a back 
disability has been reopened.  The Board believes that more 
development of this claim is warranted.





ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disorder, the appeal is granted to this extent.


REMAND 

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of 
"new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 1 
Vet. App. 178, 179-80 (1991).

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is specifically to 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, information regarding the VCAA as to the issue 
of direct service connection for a back disorder has not been 
provided to the veteran.  Therefore, to fully comply with the 
VCAA, on remand, the RO must assure that the provisions of 
this new Act are complied with, including the notification 
requirements set forth in the new law.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (that he has not already 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should contact the National 
Personnel Records Center in order obtain 
a copy of the veteran's service personnel 
records (201 file) and sick call and 
morning reports from 1946 to 1947 and 
1952 when the veteran was stationed in 
Japan and France in the U. S. Army.  If 
no such service personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  Ask the National Personnel Records 
Center to conduct a search for the 
clinical records pertaining to the 
veteran's hospitalization for 3 to 4 
weeks in Okinawa, Japan sometime in 1946 
to 1947 and 2 to 3 weeks in France 
sometime in 1952.  If additional records 
are obtained, it should be so indicated.

4.  The veteran should be afforded a VA 
examination of the lower back to 
determine the nature and etiology of the 
veteran's lower back disorder.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All medically 
indicated special tests, including x- 
rays, should be conducted.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
question:

If a back disability is found, the 
examiner is asked to indicate the degree 
of medical probability, expressed in 
percentage terms if feasible, that the 
veteran's active service periods from 
October 1945 to September 1948 and from 
April 1952 to May 1961 is causally linked 
to any current back disability.  Based on 
the examination and review of the record, 
the examiner should offer an opinion as 
to whether the veteran currently suffers 
from a back disability, and if so, 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated during active duty service.  
An explanation of this opinion would be 
of great assistance to the Board.  

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record on a de novo basis.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



